DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are presented for examination.
Claims 1-3, and 11 are rejected.
Claims 4-10, and 12 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” “step”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub. No.: 2017/0329336 A1: hereinafter “Li”) in view of SHIN et al. (US Pub. No.: 2016/0299508 A1: hereinafter “SHIN”).
  
          Consider claim 1:
         Li teaches localization and mapping system (See Li, e.g., “…a method and an apparatus for localization and mapping based on RFID, applicable for real-time mapping of an area to be localized in which at least one RFID tag is arranged…” of Abstract, ¶ [0016]-¶ [0020], and Figs. 1-4 steps 11-47), the system comprising: an internal sensor having an encoder (See, e.g., Li, “…an encoder 53, configured to record a moving…” of ¶ [0173], and Figs. 1-4 steps 11-47, Fig. 6 element 63) and a gyro sensor and acquiring information about an own position (See Li, e.g., “…a gyro sensor or/and an electronic compass and an accelerometer, configured to record an angular velocity…” of ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64); an external sensor casting light onto a reflection board arranged in the building (See Li, e.g., “…a RIFD tag information reading unit 61, configured to read information of the RFID tag…” of ¶ [0185], and Figs. 1-4 steps 11-47, Fig. 6 element 61), receiving reflected light from the reflection board, and acquiring information about an own position (See Li, e.g., “…the gyro sensor or/and electronic compass 64, the accelerometer 65…calculate the coordinate values of based on the corrected moving direction and the moving distance, thereby correcting each obtained coordinate value…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64); and a control unit correcting the own position based on the internal sensor, based on the information acquired by the external sensor (See Li, e.g.,  “…the gyro sensor or/and electronic compass 64, the accelerometer 65 and the first correcting unit 66 according to the sixth embodiment, so as to correct the moving direction and the moving distance of the mobile electronic device relative to the starting point based on the angular velocity or/and the angle and the acceleration of the mobile electronic device recorded in real time by the gyro sensor or/and electronic compass and the accelerometer respectively, and calculate the coordinate values of based on the corrected moving direction and the moving distance, thereby correcting each obtained coordinate value…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64).
                     Li further teaches wherein the own position via the internal sensor has a margin of error of less than ±1% with respect to 10-m travel (See Li, e.g., “…the second calculating unit calculates the coordinate values of the locations of the other RFID tag according to the corrected moving direction and the corrected moving distance of the mobile electronic device relative to the starting point…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64), and the control unit performs own-position correction via the external sensor, using one of the reflection boards (See Li, e.g.,  “…the gyro sensor or/and electronic compass 64…and calculate the coordinate values of based on the corrected moving direction and the moving distance, thereby correcting each obtained coordinate value…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64). However, Li does not explicitly teach an automated guided vehicle system in which an automated guided vehicle autonomously moves inside a building.
                    In an analogous field of endeavor, SHIN teaches an automated guided vehicle system in which an automated guided vehicle autonomously moves inside a building (See SHIN, e.g., “…a moving robot 1 may be a robot cleaner that can clean a floor while moving autonomously…” of Abstract, ¶ [0014]-¶ [0015], and Fig. 1 element 1).


         Consider claim 2:
                     Li teaches an own-position estimation method (See Li, e.g., “…a method and an apparatus for localization and mapping based on RFID, applicable for real-time mapping of an area to be localized in which at least one RFID tag is arranged…” of Abstract, ¶ [0016]-¶ [0020], and Figs. 1-4 steps 11-47), the method comprising: a first step of acquiring first position information of the automated guided vehicle from an internal sensor having an encoder and a gyro sensor (See Li, e.g., “…an encoder 53, configured to record a moving…” “…a gyro sensor or/and an electronic compass and an accelerometer, configured to record an angular velocity…” of ¶ [0173],  ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 elements 63-64); a second step of casting light from the automated guided vehicle onto a reflection board arranged in the building (See Li, e.g., “…a RIFD tag information reading unit 61, configured to read information of the RFID tag…” of ¶ [0185], and Figs. 1-4 steps 11-47, Fig. 6 element 61) and acquiring second position information of a mobile electronic device in relation to the reflection board from an external sensor receiving reflected light from the reflection board (See Li, e.g., “…the gyro sensor or/and electronic compass 64, the accelerometer 65…calculate the coordinate values of based on the corrected moving direction and the moving distance, thereby correcting each obtained coordinate value…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64); a third step of extracting map position information of a plurality of on-map reflection boards on a map of that is registered in advance (See Li, e.g.,  “…localization and mapping based on RFID…a coordinate system constructing and recording unit 62, configured to take a location of a first RFID tag as a coordinate origin of a coordinate system when information of the first RFID tag is obtained by the RIFD tag information reading unit 61 in the mobile electronic device which is moving along a certain trajectory for a first time, and record the information of the first RFID tag and coordinate values thereof…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64); a comparison step of comparing the second position information of the mobile electronic device acquired in the second step and the map position information of the on-map reflection boards extracted in the third step (See Li, e.g.,  “…localization and mapping based on RFID…a coordinate system constructing and recording unit…the mobile electronic device which is moving along a certain trajectory for a first time, and record the information of the first RFID tag and coordinate values thereof…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64), and specifying the on-map reflection board corresponding to the reflection board (See Li, e.g.,  “…a first calculating unit 68, configured to calculate coordinate values of a location of each obstacle based on corrected moving direction and corrected moving distance of the mobile electronic device relative to the starting point when the mobile electronic device detects the obstacle, and send calculated coordinate values to the coordinate system constructing and recording unit…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64).
                     Li further teaches and a correction step of correcting the first position information, using computed position information of the mobile electronic device computed based on the on-map reflection board specified in the comparison step (See Li, e.g., “…the second calculating unit calculates the coordinate values of the locations of the other RFID tag according to the corrected moving direction and the corrected moving distance of the mobile electronic device relative to the starting point…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64), wherein in the comparison step, one or more of the plurality of on-map reflection boards in the third step (e.g., multiple of RFIDs), included in a first predetermined range from a center position of the reflection board in the second step, are specified (See Li, e.g., “…the second calculating unit calculates the coordinate values of the locations of the other RFID tag according to the corrected moving direction and the corrected moving distance of the mobile electronic device relative to the starting point…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64). However, Li does not explicitly teach an own-position estimation method for an automated guided vehicle moving autonomously inside a building.
                    In an analogous field of endeavor, SHIN teaches an own-position estimation method for an automated guided vehicle moving autonomously inside a building (See SHIN, e.g., “…The control unit 30 may determine a change in location based on the operation information output from the driving information sensing unit 50 and may use the determined movement information to recognize a location…” of Abstract, ¶ [0014], ¶ [0022], and Figs. 1-2 element 1, 30, and 50).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Li, as taught by SHIN, so as to achieving more safe, seamless, and robust operations of the autonomous vehicles.

          Consider claim 3:
                    The combination of Li, SHIN teaches everything claimed as implemented above in the rejection of claim 2. In addition, Li teaches wherein the first step includes acquiring the first position information of the mobile electronic device from an internal sensor having a margin of error in the own position of less than ±1% with respect to 10-m travel (See Li, e.g., “…the second calculating unit calculates the coordinate values of the locations of the other RFID tag according to the corrected moving direction and the corrected moving distance of the mobile electronic device relative to the starting point…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64). SHIN teaches the automated guided vehicle (See SHIN, e.g., “…a moving robot 1 may be a robot cleaner that can clean a floor while moving autonomously…” of Abstract, ¶ [0014]-¶ [0015], and Fig. 1 element 1).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Li, as taught by SHIN, so as to accurate, reliable, and dependable operations of the autonomous vehicles.

          Consider claim 12:
                    The combination of Li, SHIN teaches everything claimed as implemented above in the rejection of claim 2. In addition, Li teaches wherein the reflection board has no recognition part (See Li, e.g., “…the second calculating unit calculates the coordinate values of the locations of the other RFID tag according to the corrected moving direction and the corrected moving distance of the mobile electronic device relative to the starting point…” of ¶ [0185]-¶ [0187], ¶ [0207], and Figs. 1-4 steps 11-47, Fig. 6 element 64).

Allowable Subject Matter
Claims 4-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claimed subject matter of claims 4-10, and 12 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Deyle et al. (US Pub. No.: 2020/0050206 A1) teaches “A mobile robot is configured for operation in a commercial or industrial setting, such as an office building 

          Lipkowski et al. (US Pub. No.: 2013/0325243 A1) teaches “A range-measuring sensor is arranged on a vehicle. The direction of measurement or plane of measurement of the sensor can be altered by driving a sensor motor. A map of the environment is produced by using natural landmarks. A predetermined route along which the vehicle is intended to move is stipulated. Landmarks which can serve as a localization aid along the predetermined route are determined. The environment is scanned at different times by using the sensor in order to detect the previously determined landmarks while the vehicle is moving along the predetermined route. The vehicle is localized by comparing the detected landmarks with the landmarks recorded on the map. The sensor motor is actively controlled, at least in areas of the environment with only a few previously determined landmarks, such that the sensor is oriented to these landmarks in order to ensure that they are detected.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.